Citation Nr: 0000868
Decision Date: 01/11/00	Archive Date: 03/02/00

Citation Nr: 0000868	
Decision Date: 01/11/00    Archive Date: 01/27/00

DOCKET NO.  98-08 644	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for arthritis due to trauma, left knee.


(The issues of entitlement to an initial evaluation in excess 
of 10 percent for residuals of frozen feet and entitlement to 
an effective date prior to January 23, 1997, for service 
connection for arthritis due to trauma to the left knee were 
addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Virginia Y. Middleton, Esq.



INTRODUCTION

The veteran served on active duty from September 1947 to 
August 1949, and from August 1951 to August 1953.  This case 
comes before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (hereinafter VA) regional office located in 
No. Little Rock, Arkansas (hereinafter RO) .  


REMAND

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that the claim regarding the rating of the 
veteran's service-connected left knee on appeal is based on 
the assignment of initial rating for a disability following 
an initial award of service connection for that disability.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Id.; Francisco, 7 Vet. App. at 58.  Instead, in Fenderson, 
the Court held that where a veteran appealed the initial 
rating assigned for a disability, "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Fenderson, 12 Vet. App. at 126.

The Board has recharacterized this issue on appeal in order 
to comply with the recent opinion by the Court in Fenderson.  
The Court held in Fenderson, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson v. West, 12 Vet. App. 119 (1999) (emphasis 
in the original).  The Court then indicated that "this 
distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case.  Id.  

The VA has a duty to assist the veteran in the development of 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The United States Court 
of Appeals for Veterans Claims (hereinafter Court) has held 
that "[w]here, as here, the record before the [Board] was 
clearly inadequate, remand . . . is required."  Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990).  The Court has also 
held that the "fulfillment of the statutory duty to assist . 
. . includes the conduct of a thorough and contemporaneous 
medical examination. . . ."  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).  Although the veteran was afforded a VA 
examination in March 1997, the Board does not find this 
examination to be adequate for appellate purposes.  It 
appears that the veteran's medical records were not available 
for review.  As such, all available evidence was not 
considered.  Likewise, pertinent facts were neither 
identified nor evaluated and weighed.  The Court has held 
that the requirement for evaluation of the complete medical 
history of the veteran's condition operated to protect 
veterans against an adverse decision based on a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  In West v. Brown, 7 Vet. App. 70 (1994), the 
Court clearly indicated that the necessity of evaluation of 
the complete medical history applied not only to 
adjudicators, but also to examining physicians and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate for rating 
purposes and "frustrates effective judicial review."  

Additionally, the March 1997 examination did not consider the 
presence of the veteran's pain and the effect of his pain on 
the functional use of the left knee was not set out in the 
report.  The Court has held that when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1999) must also be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
diagnostic codes assigned to the service-connected left  

knee disorder in this case is 5010-5257, which encompasses 
both range of motion and recurrent subluxation or lateral 
instability.

The Board therefore concludes that an additional VA 
examination is needed to provide an accurate picture of the 
claimed disability at issue on appeal.  38 C.F.R. §§ 3.326, 
3.327 (1999).

Moreover, except as otherwise provided in the VA'S SCHEDULE FOR 
RATING DISABILITIES, codified in 38 C.F.R. Part 4 (1999), all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1999).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 (West 1991) as implicitly 
containing the concept that the rating schedule may not be 
employed as a vehicle for compensating a claimant twice (or 
more) for the same symptomatology; such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R.  § 4.14 
(1999).  In Esteban, the Court ruled that the veteran, who 
had residuals of injury to the right side of his face, was 
entitled to separate ratings for disfigurement, a painful 
scar, and muscle injury.  Thus, as a matter of law, the 
appellant was entitled to combine his 10 percent rating for 
disfigurement under 38 C.F.R. § 4.118, Diagnostic Code 7800 
(1999) with an additional 10 percent rating for tender and 
painful scars under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(1999), and a third 10 percent rating for facial muscle 
injury interfering with mastication under 38 C.F.R. § 4.71a, 
Diagnostic Code 5325 (1999).  The Court found that the 
critical element was that none of the symptomatology for any 
one of these three manifestations was duplicative of or 
overlapping with the symptomatology of the other two 
conditions.  Instead, each was separate and distinct in 
nature. 

A precedent opinion of the VA General Counsel, VAOPGCPREC 23-
97 (July 1, 1997), held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5010 and 5257, citing Esteban.  Diagnostic 

Code  5257 provides for evaluation of instability of the knee 
without reference to limitation of motion.  The terms of 
Diagnostic Code 5010, on the other hand, refer not to 
instability but to X-ray findings and limitation of motion 
"under the appropriate diagnostic codes for the specific 
joint or joints involved (Diagnostic Code 5200 etc.)."  The 
reference to "DC 5200 etc." associates Diagnostic Code 5010 
with the diagnostic codes involving limitation of motion.  
Since Diagnostic Code 5257 is not among those codes, it is 
not thereby associated with Diagnostic Code 5010.  The Board 
finds the instant case to be analogous to the precedent 
opinion cited above.

Accordingly, this issue is remanded to the RO for the 
following development:

1.  All pertinent VA and private medical 
treatment records subsequent to January 
1997, not already associated with the 
claims files, should be obtained and 
associated with the claims file. 

2.  The RO should schedule a VA 
orthopedic examination to determine the 
extent of the veteran's 
service-connected left knee disorder.  
All indicated tests and studies should 
be accomplished.  The claims file must 
be made available to and reviewed by the 
examiner prior to the requested study 
and the examination report should 
reflect that such a review was made.  
The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including range of 
motion of the left knee as well as 
reporting the normal range of motion, 
and comment on the functional 
limitations, if any, caused by the 
veteran's service-connected left knee 
disorder in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45.  It is 

requested that the examiner provide 
explicit responses to the following 
questions: 

(a)  Does the service-connected left 
knee disorder involve only the joint 
structure, or does it also involve the 
muscles and nerves?

(b)  Does the service-connected disorder 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the veteran to perform 
average employment in a civil 
occupation?  If the severity of these 
manifestations can not be quantified, 
the examiner should so indicate. 

(c)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joint, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
left knee disorder, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected left knee disorder, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected left knee 
disorder. 

(d)  The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems that 
have an impact on the functional 
capacity affected by the service-
connected left knee 

disorder, and if such overlap exists, 
the degree to which the nonservice-
connected problem creates functional 
impairment that may be dissociated from 
the impairment caused by the service-
connected left knee disorder.  If the 
functional impairment created by the 
nonservice-connected problem can not be 
dissociated, the examiner should so 
indicate.  

3.   The RO should notify the veteran 
that it is his responsibility to report 
for the examination and to cooperate in 
the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).

4.  The RO should develop and adjudicate 
the issue of whether separate ratings are 
to be assigned to the veteran's 
service-connected arthritis based on 
limitation of motion and instability of 
the left knee, and consider the holding 
in Fenderson.  Thereafter, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and after providing an opportunity to 
respond thereto, the case should be 
returned to the Board for further 
appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by  Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





Citation Nr: 9921969	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  98-08  644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of frozen feet.

2.  Entitlement to an effective date prior to January 23, 
1997, for service connection for arthritis due to trauma to 
the left knee.  


REPRESENTATION

Appellant represented by:	Virginia Y. Middleton, Esquire


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1947 to 
August 1949 and from August 1951 to August 1953.  This case 
comes before the Board of Veterans' Appeals (the Board) on 
appeal from an October 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
No. Little Rock, Arkansas.  In that decision, entitlement to 
service connection was granted for frozen feet residuals and 
arthritis due to trauma to the left knee.  

The veteran's representative has raised the issues of 
entitlement to service connection for skin cancer, a heart 
disorder, a hip disorder, and a lung disorder, as secondary 
to the veteran's service-connected frozen feet disorder.  
These issues have not been developed for appellate review and 
are therefore referred to the RO for appropriate disposition.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for residuals of frozen feet is addressed in 
the remand portion of this decision.


FINDING OF FACT

The petition to reopen the claim for service connection for 
arthritis due to trauma to the left knee was received by the 
RO on January 23, 1997.


CONCLUSION OF LAW

The criteria for an effective date prior to January 23, 1997, 
for service connection for arthritis due to trauma to the 
left knee have not been met.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

Unless specifically provided otherwise, the effective date of 
an award based on a claim reopened after final adjudication 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

The veteran contends that the effective date for arthritis 
due to trauma to his left knee should be from the date to 
reopen, alleged as 1989, and not from January 23, 1997, 
alleged as the last examination date.

In April 1957, the veteran submitted a claim of entitlement 
for service connection for a left knee injury.  The RO denied 
service connection for a left knee disorder in September 
1957; the veteran did not appeal.  In December 1961, the 
veteran petitioned to reopen his claim of entitlement to 
service connection for a left knee disorder.  The RO denied 
service connection for a left knee disorder in February 1962.  
The veteran submitted additional statements regarding his 
left knee injury in July 1962.  The RO, in a letter dated 
July 1962, notified the veteran that the evidence was a 
restatement of information previously furnished and evidence 
of inservice injury or aggravation was necessary to reopen 
his claim.  

In September 1964, the veteran submitted lay statements and a 
private doctor's report concerning his left knee.  The RO, in 
a rating decision dated October 14, 1964, continued the 
denial of service connection for a left knee disorder.  In 
correspondence received by the RO in October 1965, the 
veteran indicated that he was not notified of the time limit 
in which to file an appeal, and inquired as to his rights to 
appeal the October 1964 decision.  The RO replied that he was 
notified of his right to appeal and that the appeal period 
had expired.  

In August 1974, the veteran's representative then of record 
submitted a petition to reopen the claim for service 
connection for a left knee disorder.  The RO denied this 
claim in a rating decision dated September 1974 and the 
veteran did not appeal.  In May 1987, the veteran submitted a 
claim for service connection for a left knee disorder, to 
include arthritic changes.  The Board, in a February 1988 
decision, denied the veteran's claim of entitlement to 
service connection for a left knee disorder with arthritic 
changes. 

Although the veteran's representative contends otherwise, the 
Board finds that the veteran did not submit a petition to 
reopen a claim of entitlement to arthritis due to trauma to 
the left knee in 1989.  Rather, in August 1989, the veteran 
petitioned to reopen his claim for bilateral frostbite of the 
feet only.  

The veteran's petition to reopen his claim of entitlement to 
service connection for arthritis due to trauma to the left 
knee was received by the VA on January 23, 1997.  At that 
time, the veteran submitted medical reports, doctors' 
statements, and military records to support his claim.  The 
RO, in a rating decision dated October 1997, granted the 
veteran's claim of entitlement to service connection for 
arthritis due to trauma to the left knee.

The evidence of record shows that all previous petitions to 
reopen the veteran's claim of entitlement to service 
connection for arthritis due to trauma to the left knee were 
either unappealed by the veteran or denied by the Board.  The 
veteran did not submit a petition to reopen a claim for 
service connection for arthritis due to trauma to the left 
knee in 1989, as contended by his counsel.  Additionally, 
although the veteran's counsel states that the effective date 
of January 23, 1997, assigned by the RO is based on the date 
of a VA examination, the Board notes that the date of the VA 
examination referred to by the veteran's counsel was 
conducted in March 1997, not January 1997.  The petition to 
reopen a claim of entitlement to service connection for 
arthritis due to trauma of the left knee was received by the 
VA on January 23, 1997.  

The Board concludes that an effective date prior to January 
23, 1997, for entitlement to service connection for arthritis 
due to trauma, left knee, is not warranted in this case.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  As noted above, 
VA regulations governing effective dates for awards based on 
a claim reopened after final adjudication for service 
connection will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  Accordingly, the earliest effective date for 
entitlement to service connection for arthritis due to 
trauma, left knee, is the date of the veteran's claim, 
January 23, 1997. 


ORDER

The claim of entitlement to an effective date prior to 
January 23, 1997, is denied.


REMAND

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that the claim regarding the veteran's frozen 
feet on appeal is based on the assignment of initial ratings 
for a disability following an initial award of service 
connection for that disability.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet. App. at 58.  Instead, in Fenderson, the Court held that 
where a veteran appealed the initial rating assigned for a 
disability, "staged" ratings could be assigned for separate 
periods of time based on facts found.  Fenderson, 12 Vet. 
App. at 126.

The Board has recharacterized this issue on appeal in order 
to comply with the recent opinion by the Court in Fenderson.  
The Court held in Fenderson, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson v. West, 12 Vet. App. 119 (1999) (emphasis 
in the original).  The Court then indicated that "this 
distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case.  Id.  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1996).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  The 
Board notes that the diagnostic codes and provisions relating 
to cold injury residuals were revised in January 1998, and 
August 1998.  See 38 C.F.R. § 4.104, Diagnostic Code 7122 
(1997), with 38 C.F.R. § 4.104, Diagnostic Code 7122 (1998); 
62 Fed.Reg. 65207-65224 (Aug. 13, 1998).  Although the RO 
informed the veteran and his representative of the revised 
regulations as of January 1998, the veteran was not apprised 
of the previous regulations regarding his service-connected 
frozen feet residuals, nor was he apprised of the August 1998 
revisions.  Moreover, it does not appear that the veteran's 
service-connected cold injury residuals were rated under the 
criteria most favorable to his claim as required by Karnas v. 
Derwinski, 1 Vet.App. 308, 312-13 (1991); see also VAOGCPREC 
11-97, at 3-4 (Mar. 25, 1997); Bernard v. Brown, 4 Vet.App. 
384, 393-94 (1993).  As such, the RO should adjudicate the 
issue under the old and new regulations in order to afford 
the veteran due process.  If in rating the veteran's 
service-connected disorders, the RO finds that the revised 
regulations are most favorable to the veteran's claim, the 
provisions of 38 C.F.R. § 4.104, Diagnostic Code 7122, Note 
(2), should be considered.

Accordingly, this issue is remanded to the RO for the 
following development:

1.  All pertinent VA and private medical 
treatment records subsequent to March 
1997, should be obtained and associated 
with the claims file. 

2.  The RO should readjudicate the 
veteran's claim on appeal with regard to 
his service-connected cold injury 
residuals, considering the holdings of 
Fenderson and Karnas.  Thereafter, the 
veteran and his representative should be 
provided a supplemental statement of the 
case with the appropriate laws and 
regulations, to include the previous and 
revised criteria pertaining to residuals 
of cold injuries.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal as to 
this issue should be returned to the 
Board for appellate review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has stated that compliance by the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.  No action is required 
by the veteran until he receives further notice; 

however, he may present additional evidence or argument while 
the case is in remand status at the RO.  Cf. Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals



 

029614213      000104    838732D2  00-00125


Citation Nr: 0000116	
Decision Date: 01/04/00    Archive Date: 01/11/00

DOCKET NO.  95-33 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a blood disorder, 
claimed as anemia, as secondary to service-connected 
hemorrhoids.

2.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to October 
1973.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a May 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida.

The veteran, in his substantive appeal, has made a comment 
that could be interpreted as being a request for a total 
rating based on individual unemployability due to service 
connected disabilities.  That issue has not been developed 
for appellate review, but it is not inextricably intertwined 
with the issues before the Board.  It is hereby referred to 
the RO for initial consideration.  See Kellar v. Brown, 6 
Vet. App. 157 (1994).

On May 12, 1998, the Board denied the veteran's above-listed 
claims.  However, after the Board issued its decision, it was 
discovered that the veteran's notice of a Board hearing was 
mailed to an old address that may have precluded the veteran 
from showing up for the hearing.  Further inspection revealed 
that the veteran's new address had been available to the VA 
but had not been used.  Upon review, the United States Court 
of Appeals for Veterans Claims [the Court] , in [citation redacted], granted the VA's motion to vacate the Board's decision based on a denial 
of due process.  

The claim was returned to the Board for the purpose of 
allowing the veteran the opportunity to provide testimony 
before the Board prior to the Board issuing a final decision.  
The veteran was scheduled for a Board hearing on July 6, 
1999, and notification of that hearing was sent to him at his 
correct address.  The veteran did not appear nor did he 
forward a request for an extension or another hearing, and 
the claim has since been returned to the Board for final 
appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  Although the veteran claims that he suffers from anemia, 
a definitive diagnosis of such a blood condition has not been 
given.  

3.  The veteran's hemorrhoids are currently manifested by 
external tags, without thrombosis or persistent bleeding.

4.  The veteran, who was born in December 1948, reported that 
he had a high school education and work experience as a 
finance agent for a financial service company.

5.  The veteran's primary disability is his service connected 
hemorrhoid disorder.

6.  The veteran's disability is not so severe that it 
precludes him from engaging in all types of substantially 
gainful occupations.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for a 
blood disability, including anemia, secondary to the 
veteran's service-connected hemorrhoids, is not well-
grounded.  38 U.S.C.A. §§ 1101, 1110, 5107(a) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.310 (1998); Edenfield v. 
Brown, 8 Vet. App. 284 (1995) (en banc).

2.  The criteria for an evaluation in excess of 10 percent 
for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 7336 (1998).

3.  The veteran is not permanently and totally disabled 
within the meaning of governing laws and regulations 
pertaining to the grant of pension benefits. 38 U.S.C.A. §§ 
1155, 1502(a), 1521 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321(b), 3.340(b), 3.342, and Part 4 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection should be 
established for a blood disorder, which he identifies as 
anemia, and that this disorder is the result of his service-
connected hemorrhoids.  He also avers that his hemorrhoid 
disability is more disabling than currently evaluated, and 
requests an increased evaluation for that condition.  
Finally, the veteran maintains that the veteran is unable to 
obtain or retain substantially gainful employment due to his 
numerous disorders. 

I.  Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998). If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).

However, before the Board can make a determination as to 
whether service connection may be granted, the Board must 
determine whether the veteran has presented a well-grounded 
claim.  A service connection claim must be well-grounded.  A 
well-grounded claim requires more than mere allegations; it 
must be plausible and with merit.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a 
claim to be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the Court has observed that the statutory prerequisite of 
submitting a "well-grounded" claim "reflects a policy that 
implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay 
claims which--as well-grounded--require adjudication. . . .  
Attentiveness to this threshold issue is, by law, not only 
for the Board but for the initial adjudicators, for it is 
their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones."  Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998).  In the absence of proof of 
a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Considering these criteria, the Board finds that the veteran 
has not met his statutory burden of submitting evidence of a 
well-grounded claim for service connection for a blood 
disorder, claimed as anemia, secondary to the veteran's 
service-connected hemorrhoids.

The veteran is claiming service connection for anemia as 
secondary to his service connected hemorrhoids.  However, a 
review of the record fails to show a diagnosis of anemia.  In 
this regard, it is noted that laboratory testing performed by 
VA in November 1990 showed a low hemoglobin level of 13.6 
g/dL (normal readings are listed as being between 14 and 17 
g/dL) and a low hematocrit level of 38.5 percent (normal 
readings are listed as being between 41 and 49 percent).  
Despite these low readings there was no clinical diagnosis of 
anemia in the report of the examination that was conducted in 
association with laboratory testing.  

Another hematological study was conducted in August 1994 and 
submitted by the veteran in support of his claim.  Like the 
blood work accomplished in 1990, this laboratory report 
failed to show that the veteran was experiencing anemia.  It 
does, however, show that the veteran was suffering from high 
cholesterol and elevated liver functions.  Similarly, the 
veteran was afforded an examination by VA in January 1995.  
At that time, laboratory testing showed a low hemoglobin 
level of 13.9 g/dL (normal of 14 to 17 g/dL), but there was 
no diagnosis of anemia on medical examination.

Thus, despite the veteran's contentions, there is no evidence 
of record that he currently suffers from anemia.  While the 
medical records may suggest that anemia may be suspected, a 
definitive diagnosis of said condition has not been given.  
Since medical evidence has not been produced that document 
this condition, the Board finds that the claim is not well-
grounded in accordance with Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Rabideau stands for the principle that in 
order for service connection to be granted, a current 
disability must be present.  If a disability does not 
presently exist, then the claim will not be plausible, and 
thus, not well-grounded.  In this instance, there are only 
the veteran's statements in support of his claim.  The record 
does not confirm the presence of anemia, merely the suspicion 
thereof.  Mere contentions of the veteran, no matter how 
well-meaning, without supporting evidence, do not constitute 
a well-grounded claim.  Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  
Therefore, because the claim is not well-grounded, the claim 
fails, and it is denied.  See Edenfield v. Brown, 8 Vet. App. 
384 (1994) (en banc).  Hence, service connection for a blood 
disorder, claimed as anemia, secondary to the veteran's 
service-connected hemorrhoids, is denied.

II.  Increased Rating

In accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998), Murphy v. Derwinski, 1 Vet. App. 78 (1990), and 
Shipwash v. Brown, 8 Vet. App. 218 (1995), the appellant has 
presented a well-grounded claim.  The facts relevant to this 
appeal have been properly developed and the obligation of the 
VA to assist the veteran in the development of his claim has 
been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, formerly known as the United 
States Court of Veterans Appeals, and hereinafter the Court, 
has held that, where entitlement to compensation has already 
been established, and an increased in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59 (1998).

Service connection for hemorrhoids was established by rating 
decision of the RO in January 1981.  A 20 percent evaluation 
was assigned at that time in accordance with the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 7336 
(1980).  That evaluation was later reduced to its current 10 
percent in 1990.

A request for outpatient treatment records was made by the RO 
to the Miami VA Medical Center (VAMC).  The VAMC responded 
and indicated that the veteran had not received treatment for 
hemorrhoids between January 1993 to the present.  It is noted 
that the veteran was treated for a posterior anal fissure in 
October 1985.

An examination was conducted by the VA in January 1995.  On 
rectal examination there were some external tags.  Finger 
palpation revealed a thickening suggestive of a scar in the 
posterior aspect of the anal area.  There were no thrombosed 
hemorrhoids felt.

For mild or moderate internal, or external, hemorrhoids, a 
noncompensable evaluation is warranted.  Large or thrombotic, 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences, a 10 percent rating is 
warranted.  With persistent bleeding and with secondary 
anemia, or with fissures, a 20 percent rating is warranted.  
38 C.F.R. Part 4, Diagnostic Code 7336 (1998).

The most recent evaluation results fail to show evidence of 
persistent bleeding.  Even if the laboratory finding of low 
hemoglobin were to be considered to be secondary anemia, 
persistent bleeding is required to meet the criteria for a 20 
percent rating.  Absent a combination of persistent bleeding 
and a diagnosis of secondary anemia, the 20 percent rating is 
not warranted.  Moreover, there is no demonstration of the 
other criterion for such a rating, fissures.  Under these 
circumstances, the evidence is not considered to be in 
equipoise.  Therefore, the preponderance of the evidence is 
against the claim, and the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
1998); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Additionally, the evidence does not show that the disability 
more closely approximates the criteria for the next higher 
evaluation (see 38 C.F.R. § 4.7 (1998)), or is so exceptional 
or unusual as to render the application of the regular rating 
standards impractical.  38 C.F.R. § 3.321(b)(1) (1998).

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court has 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) (1998) only where circumstances are presented 
which the Director of the VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

III.  Pension

It is initially noted that this claim on appeal is well 
grounded; that is, it is not inherently implausible.  It is 
also found that the facts relevant to this issue have been 
properly developed and the statutory obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5107(a) (1998).

The law authorizes payment of pension to a veteran of a war 
who has the requisite service and who is permanently and 
totally disabled.  38 U.S.C.A. § 1521 (West 1991 & Supp. 
1998).  An individual is considered permanently and totally 
disabled if that individual suffers from a disability or 
combination of disabilities that would render it impossible 
for the average person to follow a substantially gainful 
occupation (average person standard), or if the individual is 
unemployable as a result of a disability reasonably certain 
to continue throughout his life (individual unemployability 
standard).  38 U.S.C.A. § 1502(a) (West 1991 & Supp. 1998).  
The regulations governing application of the two standards 
are found at 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342, 4.15, 
4.16, and 4.17 (1998).  As with claims for an increased 
rating, disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  Separate 
diagnostic codes identify the various disabilities.

The veteran submitted his claim for non-service-connected 
pension benefits in December 1994.  The record shows that the 
veteran was born in December 1948 and had qualifying service 
during the Vietnam Era.  On his application for pension 
benefits, he indicated that he had a high school education 
and last worked in 1986 as a finance agent for a financial 
services company.  He also indicated that his disabilities 
were due to hemorrhoids, a blood problem, anemia, ulcers, a 
heart disorder, and "chemical exposure".

A review of the record shows that the veteran was afforded a 
general medical examination by VA in November 1980.  At that 
time, the only diagnoses made were of mixed hemorrhoids and 
an anal fissure.  The VA outpatient treatment records, dated 
in 1985, show treatment for hemorrhoids, and records, dated 
in 1988, do not show that the veteran was treated for chronic 
disorder.  In November 1994, in response to a request for 
outpatient treatment records, the VAMC indicated that the 
veteran had not received treatment at that facility from 
January 1993 to date.

An examination was conducted by VA in January 1995.  The 
examination was limited to the veteran's claimed hematologic 
disorders, diseases of the heart, rectum and stomach.  The 
veteran stated that he had been refused life insurance eight 
months earlier due to a blood condition.  He had never been 
aware of being anemic in the past.  He was able to walk 
without problems.  He did not appear to be anemic by clinical 
examination.  He stated that he had daily episodes of 
bleeding per rectum, and had been told that he had bleeding 
hemorrhoids.  He had loose bowels three to four times per 
day, all blood tinged.  He did complain of tenesmus.  He did 
not appear dehydrated and there was no evidence of 
malnutrition.  He claimed to have leakage, and soiling of his 
underwear.  He had no nausea or vomiting.  There was no 
history of ulcer or gallbladder disease.

Regarding his cardiovascular system, a review of his previous 
charts revealed the blood pressure to be normotensive.  He 
claimed that he had been told that he had a slight elevation 
of the blood pressure recently.  He also had complaints of 
palpitations.  Review of an electrocardiogram (EKG) showed a 
normal study.  He complained of occasional headaches and 
dizziness.  He had no cough and had dyspnea only when 
running.  There was no ankle edema and no intermittent 
claudication.

The rectal examination has already been reviewed and the 
Board will now discuss the veteran's cardiopulmonary 
examination.  Blood pressure was 140/78, 138/80, and 138/80.  
The pulse was 72 and regular.  There was no venous 
engorgement of the neck vein and no cyanosis.  There was no 
clubbing of the digits and no abnormal pulsation.  The point 
of maximum impulse was in the 5th intercostal space, internal 
to the mid-clavicular line.  Pulses of the lower extremities 
were good and equal.  Examination showed the abdomen to be 
soft.  There was no mass or tenderness.  The impression was 
atypical chest pain, probably non-cardiac in origin.  
Laboratory testing showed that a barium enema study and an 
upper gastrointestinal study were normal.  An EKG was within 
normal limits.

The medical evidence of record shows that the veteran only 
manifests hemorrhoids, for which a 10 percent evaluation is 
warranted.  He has exhibited no cardiovascular disorder, 
gastrointestinal disorder, or blood disorder for which he may 
be separately rated.  Applying the "average person" test of 
38 U.S.C.A. § 1502(a)(1) (West 1991 & Supp. 1998) and 38 
C.F.R. § 4.15 (1998), it is clear that the veteran does not 
meet the schedular requirements for disability sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  He has, therefore, not met 
the average person standard for permanent and total 
disability.

The veteran may still qualify for pension benefits under the 
"individual unemployability standard," if it is shown that 
he is unemployable as a result of a lifetime disability.  
Brown v. Derwinski, 2 Vet. App. 444 (1992).  Basic 
eligibility for non-service-connected pension under 38 C.F.R. 
§ 4.17 requires that the disability percentages set forth in 
38 C.F.R. § 4.16 be met and that the veteran be determined to 
be unable to secure and follow substantially gainful 
employment by reason of disabilities that are likely to be 
permanent.  While certain schedular requirements are 
necessary to meet the standard, an extraschedualar evaluation 
may also be assigned if the veteran is considered 
unemployable by reason of disabilities, age, occupational 
background and other related factors.  38 C.F.R. § 
3.321(b)(2) (1998).

The veteran is now 51 years old and has had 4 years of high 
school education.  He has worked as a finance agent for a 
financial service company.  While he states that he is unable 
to obtain or retain substantially gainful employment, his 
only ratable disability is his service connected hemorrhoid 
condition.  Under these circumstances, the Board sees no 
reason to find that the application of the rating schedule 
does not accurately reflect the level of the veteran's 
disability.  Therefore, the veteran has not presented 
evidence to substantiate a claim that he is unable to perform 
any and all types of substantially gainful occupation, and 
the claim for a permanent and total rating for pension 
purposes is denied.





	(CONTINUED ON NEXT PAGE)



ORDER

1.  Entitlement to service connection for a blood disorder, 
including anemia, as secondary to the veteran's service-
connected hemorrhoids, is denied. 

2.  Entitlement to an increased rating for hemorrhoids is 
denied.

3.  Entitlement to a permanent and total disability rating 
for pension purposes is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  Previously known at the United States Court of Veterans Appeals.
  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that ". . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  Tirpak, 2 Vet. App. at 611.

Citation Nr: 0000125	
Decision Date: 01/04/00    Archive Date: 01/11/00

DOCKET NO.  95-33 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ORDER


The veteran had honorable active service from June 1971 to 
October 1973.

On May 12, 1998, the Board denied the veteran's above-listed 
claims.  However, after the Board issued its decision, it was 
discovered that the veteran's notice of a Board hearing was 
mailed to an old address that may have precluded the veteran 
from showing up for the hearing.  Further inspection revealed 
that the veteran's new address had been available to the VA 
but had not been used.  Upon review, the United States Court 
of Veterans Appeals [the Court], in [citation redacted], granted the VA's motion 
to vacate the Board's decision based on a denial of due 
process.  The claim has since been returned to the Board.

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant when there is a denial of 
due process.  38 C.F.R. § 20.904 (1998).  Since issuance of 
the Court's decision, a request has been submitted on behalf 
of the veteran to vacate the Board's May 12, 1998.  Because 
there was an error in due process, the error should be 
corrected in such a manner that a fair and fully informed 
decision may be made on the appeal.

In view of the foregoing, the Board will VACATE its May 12, 
1998, decision in its entirety.  Following entry of this 
order to vacate, a member of the Board who had not decided 
the case previously will consider the case and render a 
decisoin on the appeal from the rating decision under 
consideration as if the Board's May 12, 1998, decision was 
never issued.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 




Citation Nr: 9814767	
Decision Date: 05/12/98    Archive Date: 05/27/98

DOCKET NO.  95-33 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a blood disorder, 
claimed as anemia, as secondary to service-connected 
hemorrhoids.  

2. Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 10 percent disabling.  

3. Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to October 
1973.  

This case comes to the Board of Veterans Appeals (Board) on 
appeal of a May 1995 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran, in his substantive appeal, has made a comment 
that could be interpreted as being a request for a total 
rating based on individual unemployability due to service 
connected disabilities.  That issue has not been developed 
for appellate review, is not inextricably intertwined with 
the issues before the Board, and is referred to the RO for 
initial consideration.  See Kellar v. Brown, 6 Vet. App. 157 
(1994).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that service connection should be 
established for a blood disorder, which he identifies as 
anemia.  He contends that this disorder is caused by his 
service-connected hemorrhoid disorder.  He also contends that 
his hemorrhoid disability is more disabling than currently 
evaluated.  He asserts that he has a very serious problem 
with constant leakage and that it affects his entire health.  
It is also contended that the veteran is unable to obtain or 
retain substantially gainful employment due to his numerous 
disorders.  The veterans representative argues that the 
veteran should have been afforded a general medical 
examination to ascertain the nature and extent of any 
disabilities that could be rated for pension purposes and 
that a special examination to ascertain whether there is a 
relationship between the veterans service-connected 
hemorrhoids and a blood disorder is warranted.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claim for service 
connection for a blood disorder, including anemia, is not 
well-grounded, and the appeal is denied.  It is also the 
decision of the Board that the preponderance of the evidence 
is against the claim for an increased rating for hemorrhoids 
and against the claim for a permanent and total disability 
rating for pension purposes.  


FINDINGS OF FACT

1.  There has been no establishment of an etiologic nexus 
between any currently demonstrated blood disorder, including 
anemia, and a service-connected disability.

2.  Hemorrhoids are currently manifested by external tags, 
without thrombosis or persistent bleeding.  

3.  The veteran, who was born in December 1948, reported that 
he had a high school education and work experience as a 
finance agent for a financial service company.  

4.  The veterans primary disability is his service connected 
hemorrhoid disorder.  

5.  The veterans disability is not so severe that it 
precludes him from engaging in all types of substantially 
gainful occupations.   


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim regarding service connection for a blood disability, 
including anemia.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.310(a) (1997).

2.  The criteria for a rating in excess of 10 percent for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.114, Code 7336 (1997).  

3.  The veteran is not permanently and totally disabled 
within the meaning of governing laws and regulations 
pertaining to the grant of pension benefits.  
38 U.S.C.A. §§ 1155, 1502(a), 1521 (West 1991); 
38 C.F.R. §§ 3.321(b), 3.340(b), 3.342, and Part 4 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

The threshold question to be answered concerning this issue 
is whether or not the veteran has presented evidence of a 
well-grounded claim; that is, one which is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If he has not presented such a claim, his appeal 
must fail and there is no duty on the VA to assist him in the 
development of his claim because such additional development 
would be futile.  Id.  As will be explained, the Board finds 
that this claim is not well grounded.  As such, there is no 
merit to the contention that an examination to ascertain if 
there is a relationship between any anemia and the veterans 
service-connected hemorrhoids.  

In order for a claim to be well grounded, there must be 
competent evidence of current disability, evidence of the 
incurrence or aggravation of a disease or injury during 
service, and a nexus between the in-service injury or disease 
and the current disability. That means that for a claim of 
service connection, there must be evidence of a current 
disability, disease or injury during service and a link 
between the two.  Furthermore, the evidence needed to 
establish service connection for any particular disability,  
must be competent.  That is, an injury during service may be 
verified by medical or lay witness statements; however, the 
presence of a current disability requires a medical 
diagnosis; and, where an opinion is used to link the current 
disorder to a cause or symptoms during service, a competent 
opinion of a medical professional is required.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  

The veteran is claiming service connection for anemia as 
secondary to his service connected hemorrhoids.  However, 
review of the record fails to show a diagnosis of anemia.  In 
this regard, it is noted that laboratory testing performed by 
VA in November 1990 showed a low hemoglobin level of 13.6 
g/dL (normal readings are listed as being between 14 and 17 
g/dL) and a low hematocrit level of 38.5 percent (normal 
readings are listed as being between 41 and 49 percent).  
Despite these low readings there is no clinical diagnosis of 
anemia in the report of the examination that was conducted 
congruent to the laboratory testing.  Similarly, the veteran 
was afforded an examination by VA in January 1995.  At that 
time, laboratory testing showed a low hemoglobin level of 
13.9 g/dL (normal of 14 to 17 g/dL), but there was no 
diagnosis of anemia on medical examination.  

Where there is no demonstration of current disability, a well-
grounded claim has not been submitted.  Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  Moreover, even if there was a 
diagnosis of anemia, for the claim to be well grounded, the 
veteran would have to submit competent medical evidence of 
causality between his service connected disorder and the 
disability for which he is claiming service connection.  
Grivois v. Brown, 6 Vet. App. 136 (1994).  It must, at least 
be shown that the anemia was aggravated by the service 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
No such evidence has been submitted in this case, and service 
connection may not be established on speculation alone.  
Competent medical evidence that establishes the claim must be 
submitted.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under section 
5103(a) in the Statement of the Case in which the appellant 
was informed of the reasons of the denial of his claim.  
There is no indication of record that there is evidence 
pertinent to this case that has not yet been obtained.  
Furthermore, by this decision the Board is informing the 
veteran of the evidence which is lacking and that is 
necessary to make his claim well grounded.  

II.  Increased Rating.  

It is initially noted that this claim on appeal is well 
grounded; that is, it is not inherently implausible.  A claim 
that a condition has become more severe is well-grounded 
where the condition was previously service connected and 
rated, and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  It is also found that the facts relevant to this 
issue have been properly developed and the statutory 
obligation of the VA to assist the veteran in the development 
of his claim has been satisfied. 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veterans claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Service connection for hemorrhoids was established by rating 
decision of the RO in January 1981.  A 20 percent evaluation 
was assigned at that time.  That rating was reduced to its 
current 10 percent by rating decision in December 1990.  

A request for outpatient treatment records was made to the 
Miami, VA Medical Center (VAMC) by the RO.  The VAMC 
indicated that there were no records that the veteran had 
received treatment at that facility from January 1993 to the 
present time, November 1994.  It is noted that the veteran 
was treated for a posterior anal fissure in October 1985.  

An examination was conducted by VA in January 1995.  On 
rectal examination there were some external tags.  Finger 
palpation revealed a thickening suggestive of a scar in the 
posterior aspect of the anal area.  There were no thrombosed 
hemorrhoids felt.  

For mild or moderate internal, or external, hemorrhoids, a 
noncompensable evaluation is warranted.  Large or thrombotic, 
irreducible hemorrhoids, with excessive redundant tissue, 
evidencing frequent recurrences, a 10 percent rating is 
warranted.  With persistent bleeding and with secondary 
anemia, or with fissures, a 20 percent rating is warranted.  
38 C.F.R. § 4.114, Code 7336.  

The most recent evaluation afforded the veteran fails to show 
evidence of persistent bleeding.  Even if the laboratory 
finding of low hemoglobin were to be considered to be 
secondary anemia, persistent bleeding is required to meet the 
criteria for a 20 percent rating.  Absent a combination of 
persistent bleeding and a diagnosis of secondary anemia, the 
20 percent rating is not warranted.  Moreover, there is no 
demonstration of the other criterion for such a rating, 
fissures.  Under these circumstances, the evidence is not 
considered to be in equipoise.  Therefore, the preponderance 
of the evidence is against the claim, and the benefit of the 
doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Neither does 
the evidence show that the disability more closely 
approximates the criteria for the next higher evaluation, see 
38 C.F.R. § 4.7, or is so exceptional or unusual as to render 
the application of the regular rating standards impractical.  
38 C.F.R. § 3.321(b)(1).  

III.  Pension

It is initially noted that this claim on appeal is well 
grounded; that is, it is not inherently implausible. It is 
also found that the facts relevant to this issue have been 
properly developed and the statutory obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied. 38 U.S.C.A. § 5107(a).  

The law authorizes payment of pension to a veteran of a war 
who has the requisite service and who is permanently and 
totally disabled.  38 U.S.C.A. § 1521.  An individual is 
considered permanently and totally disabled if that individual 
suffers from a disability or combination of disabilities that 
would render it impossible for the average person to follow a 
substantially gainful occupation (average person standard), or 
if the individual is unemployable as a result of a disability 
reasonably certain to continue throughout his life (individual 
unemployability standard).  38 U.S.C.A. § 1502(a).  The 
regulations governing application of the two standards are 
found at 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342, 4.15, 4.16, 
and 4.17.  As with claims for an increased rating, disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  

The veteran submitted his claim for non-service-connected 
pension benefits in December 1994.  The record shows that the 
veteran was born in December 1948 and had qualifying service 
during the Vietnam era.  On his application for pension 
benefits, he indicated that he had a high school education and 
last worked in 1986 as a finance agent for a financial 
services company.  He also indicated that his disabilities 
were due to hemorrhoids, a blood problem, anemia, ulcers, a 
heart disorder, and chemical exposure.  

Review of the record shows that the veteran was afforded a 
general medical examination by VA in November 1980.  At that 
time, the only diagnoses made were of mixed hemorrhoids and 
anal fissure.  VA outpatient treatment records, dated in 1985 
show treatment for hemorrhoids and records dated in 1988, do 
not show that the veteran was treated for chronic disorder.  
In November 1994, in response to a request for outpatient 
treatment records, the VAMC indicated that the veteran had not 
received treatment at that facility from January 1993 to date.  

An examination was conducted by VA in January 1995.  The 
examination was limited to the veterans claimed hematologic 
disorders, diseases of the heart, rectum and stomach.  The 
veteran stated that he had been refused life insurance eight 
months earlier due to a blood condition.  He had never been 
aware of being anemic in the past.  He was able to walk 
without problems.  He did not appear to be anemic by clinical 
examination.  He stated that he had daily episodes of bleeding 
per rectum, and had been told that he had bleeding 
hemorrhoids.  He had loose bowels 3 to 4 times per day, all 
blood tinged.  He did complain of tenesmus.  He did not appear 
dehydrated and there was no evidence of malnutrition.  He 
claimed to have leakage, and soiling of his underpants.  He 
had no nausea or vomiting.  There was no history of ulcer or 
gallbladder disease.  

Regarding his cardiovascular system, review of his previous 
charts revealed the blood pressure to be normotensive.  He 
claimed that he had been told that he had a slight elevation 
of the blood pressure recently.  He also had complaints of 
palpitations.  Review of electrocardiogram (EKG) showed a 
normal study.  He complained of occasional headaches and 
dizziness.  He had no cough and had dyspnea only when running.  
There was no ankle edema and no intermittent claudication.  

Rectal examination has already been reviewed.  Blood pressure 
was 140/78, 138/80, and 138/80.  The pulse was 72 and 
regular.  There was no venous engorgement of the neck vein 
and no cyanosis.  There was no clubbing of the digits and no 
abnormal pulsation.  The point of maximum impulse was in the 
5th intercostal space, internal to the mid-clavicular line.  
Pulses of the lower extremities were good and equal.  
Examination showed the abdomen to be soft.  There was no mass 
or tenderness.  The impression was atypical chest pain, 
probably non-cardiac in origin.  Laboratory testing showed 
that a barium enema study and an upper gastrointestinal study 
were normal.  An EKG was within normal limits.  

The medical evidence of record shows that the veteran only 
manifests hemorrhoids, for which a 10 percent evaluation is 
warranted.  He has exhibited no cardiovascular disorder, 
gastrointestinal disorder, or blood disorder for which he may 
be separately rated.  Applying the average person test of 
38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15, it is clear 
that the veteran does not meet the schedular requirements for 
disability sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  He has, 
therefore, not met the average person standard for permanent 
and total disability.  

The veteran may still qualify for pension benefits under the 
individual unemployability standard, if it is shown that 
he is unemployable as a result of a lifetime disability.  
Brown v. Derwinski, 2 Vet. App. 444 (1992).  Basic 
eligibility for non-service-connected pension under 
38 C.F.R. § 4.17 requires that the disability percentages set 
forth in 38 C.F.R. § 4.16 be met and that the veteran be 
determined to be unable to secure and follow substantially 
gainful employment by reason of disabilities that are likely 
to be permanent.  While certain schedular requirements are 
necessary to meet the standard, an extraschedualar evaluation 
may also be assigned if the veteran is considered 
unemployable by reason of disabilities, age, occupational 
background and other related factors.  
38 C.F.R. § 3.321(b)(2).  

The veteran is 48 years old and has had 4 years of high 
school education.  He has worked as a finance agent for a 
financial service company.  While he states that he is unable 
to obtain or retain substantially gainful employment, his 
only ratable disability is his service connected hemorrhoid 
condition.  Under these circumstances, the Board sees no 
reason to find that the application of the rating schedule 
does not accurately reflect the level of the veterans 
disability.  Therefore, the veteran has not presented 
evidence to substantiate a claim that he is unable to perform 
any and all types of substantially gainful occupation, and 
the claim for a permanent and total rating for pension 
purposes is denied.  


ORDER

The claim for service connection for a blood disorder, 
including anemia, is denied.  An increased rating for 
hemorrhoids is denied.  A permanent and total disability 
rating for pension purposes is denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -

